HITCHCOCK, J.
We think the advertisements do sufficiently ■describe the land, and show it as lying in the county. No one reading it could be misled by it, and we see no material difference between the two advertisements. The taking the judgment for less than was claimed in the application vitiates nothing. If there were even *a greater discrepancy than is pointed out, the judgment of the [153 court upon it would take away all objection on that account, while unreversed. That the brief description of the land in the advertisements and duplicates gave place to a more explicit and full description in the deed, has no better foundation. The real question is, was the same land sold and conveyed, that was charged and advertised, and not whether the same letters or characters were used to describe it.
Judgment for the defendant.